DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim rejections - 35 U.S.C. 103 with respect to claim 1:
Summary of Arguments:
Regarding claim 1, applicant argues that Ma in view of Bugdayci and LAI does not disclose “generating the palette for the current coding block according to the new palette color and a palette color candidate set shared by the multiple palette and pixel string copying coding manners”.
Examiner’s Response:
Examiner respectfully disagrees.
First, it is not claimed whether the palette colors included in the palette color candidate set are close in color.
Second, it is not claimed what a “multiple palette and pixel string copying coding manner” is. In addition, the applicant admitted in the application specification publication that the manner is an existing manner ([0004] various copying manners are usually adopted in an existing image and video compression technology, [0010]). 
Applicant’s arguments rely on language solely based on the term “multiple palette and pixel string copying coding manner”. When reading the term in the context of the entire claim, the term “multiple palette and pixel string copying coding manner” is not limiting because the body of the claim describes a complete invention and the language recited solely in the term “multiple palette and pixel string copying coding manner” does not provide any distinct definition of any of the claimed invention’s 
In particular, the claimed invention is related to “generating a new palette color”, etc. “when copying coding is performed on a current coding block by using one of multiple palette and pixel string copying coding manners”, however, the claimed invention has nothing to do with pixel string copying. Therefore, the technique disclosed in Ma can be applied to any color palette based coding manners including both “multiple palette and pixel string copying coding manner” as claimed and “palette copying coding manner” in Ma.
In addition, “palette copying coding manner” in Ma is one type of color palette based coding manners, “multiple palette and pixel string copying coding manner” as claimed is also one type of color palette based coding manners, but not two types, see the application specification publication [0011]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/XIAOLAN XU/               Examiner, Art Unit 2488